Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Rodríguez Rodríguez.
Disentimos de la opinión del Tribunal por entender que no se debió permitir la reconvención de Real Legacy Assurance Company, Inc. (Real Legacy). La aseguradora no ha aducido razón válida alguna para no haberla presentado a tiempo, según lo dispuesto en las Reglas de Procedimiento Civil y la jurisprudencia interpretativa de este Foro. En-tendemos que la opinión del Tribunal no refleja que se haya considerado correctamente el asunto, sobre todo en vista de la complejidad de este pleito y del número de años que lleva ante los tribunales. A nuestro juicio, permitir la reconvención en controversia implicaría un retraso inde-bido en la adjudicación final de este caso y, además, un fracaso de la justicia. En efecto, con esta decisión este Tri*349bunal le envía un mensaje a los tribunales de instancia de que no le preocupa la lentitud de los procesos judiciales. Según nuestro rol como Juez Presidente de este Foro no podemos avalar este proceder. Por ello, disentimos.
h — I
El incendio que dio lugar al caso de epígrafe se suscitó el 6 de julio de 2000 en los almacenes de Mini-Warehouse Corporation en Carolina (Mini-Warehouse). Como parte de la investigación que se inició sobre el suceso, el Sr. Miguel Cartagena Negrón, Inspector-Fire Marshal de la División de Investigación de Incendios de la Policía, visitó el lugar y preparó un informe(1) Este informe indica, entre otras co-sas, que
[e]n las áreas de los edificios afectados por el fuego, donde colapso, se pudo apreciar que algunos cubículos poseían gran cantidad de material combustible ordinarios (papel, mobilia-rio, cajas, etc.) También se encontró almacenamiento de tan-ques de gas de 20 libras en varios cubículos, tanques de gaso-lina o mezclas para cortadores de grama, latas de “sinner” [sic], pinturas y otros productos que pueden incrementar el poder de combustión, ya que estos son acelerantes y crean un enorme potencial de calor.
El 29 de septiembre de 2000, más de cien inquilinos de Mini-Warehouse presentaron una demanda contra esa compañía y sus aseguradoras. Específicamente, reclama-ron las pérdidas que le causó el incendio. Real Legacy, una de las aseguradoras de Mini-Warehouse y codemandada, contestó la demanda el 19 de diciembre de 2000. No obs-tante, casi ocho años más tarde presentó una reconvención contra todos los demandantes. Alegó, en síntesis, que el informe del Inspector-Fire Marshal establecía que algunos inquilinos almacenaron en sus cubículos material alta-*350mente combustible que agravó y facilitó la propagación del incendio, lo cual constituía un incumplimiento de contrato.
Oportunamente, los demandantes se opusieron y alega-ron que se trataba de una reconvención compulsoria que debió ser formulada mediante alegación responsiva. Aduje-ron que no se trataba de una reconvención mediante ale-gación suplementaria, pues su exigibilidad no surgió des-pués de Real Legacy haber contestado la demanda, sino del mismo hecho que dio lugar a la reclamación original: el incendio. Real Legacy ripostó que no fue hasta que los de-mandantes informaron que el Inspector-Fire Marshal tes-tificaría sobre el informe, “cuando se establece oficialmente la materia sobre la cual se propone declarar el Inspector-Fire Marshal [sic] Miguel Cartagena Negrón, que surge la base factual para la reconvención”. (Enfasis suplido.) Apén-dice 3 del Recurso de certiorari, pág. 14.
Por su parte, el Tribunal de Primera Instancia no per-mitió la reconvención instada por Real Legacy. Sin embargo, el Tribunal de Apelaciones revocó y determinó que los demandantes “no ha[n] podido demostrar que la recon-vención no procede. Tampoco ha[n] podido demostrar que la reconvención retrasará los procedimientos, máxime si consideramos que el tribunal al momento de no permitir la reconvención no ha celebrado la conferencia con antelación al juicio”. Silvia Font de Bardón et al. v. Mini-Ware-House Corporation et al., KLCE0801846.
Mediante la decisión que emite el Tribunal en el día de hoy se confirma la determinación del Tribunal de Apelacio-nes y se permite la reconvención de Real Legacy.
M H-\
Como es sabido, las reconvenciones compulsorias son aquellas que se deben formular mediante alegación res-ponsiva “siempre que surja del acto, omisión o evento que motivó la reclamación de la parte adversa”. Regla 11.1 de *351Procedimiento Civil, 32 L.P.R.A. Ap. III. Si una reconven-ción compulsoria no se formula a tiempo, es decir, me-diante alegación responsiva, se renuncia la causa de acción y quedarán totalmente adjudicados, con efecto de cosa juz-gada, los hechos y las reclamaciones que hayan surgido del mismo evento. Ñeca Mortg. Corp. v. A & W Dev. S.E., 137 D.P.R. 860, 867 (1995). Esta es la regla general.
No obstante, las reglas de Procedimiento Civil contem-plan una excepción para aquellas ocasiones en las que una parte deja de formular una reconvención por descuido, in-advertencia o negligencia excusable, o cuando así lo re-quiera la justicia. Regla 11.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Esta regla permite que, a modo de excep-ción y con el permiso del tribunal, una parte pueda formu-lar la reconvención mediante enmienda. Ésta aplica tanto a las reconvenciones compulsorias como a las permisibles, pero según de desprende claramente de su texto, es preciso que exista una situación especial para que el tribunal, ejer-ciendo su discreción, la permita.
Por otro lado, la Regla 11.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que una parte, con permiso del tribunal, puede formular una reconvención cuya exigibili-dad advenga después de la parte haber notificado su contestación. Es decir, esta regla permite que se presente una reconvención, incluso una compulsoria, si ésta madura luego de que se haya sometido la alegación responsiva. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2001, T. 1, pág. 297. En otras palabras, se podrá presentar una reconvención suplementaria sólo cuando al momento de contestar no se hayan tenido aún todos los elementos de la reclamación, por ésta no haber madurado. La regla también requiere que el tribunal ejerza su discreción.
La enmienda que permite la Regla 11.6, supra, y la re-convención suplementaria de la Regla 11.5, supra, deberán permitirse liberalmente por el tribunal cuando lo requiera *352la justicia. Así se dispone explícitamente en el propio texto de la regla que regula las enmiendas a las alegaciones. La Regla 13.1 de Procedimiento Civil. 32 L.P.R.A. Ap. III. Ade-más, hemos indicado que un tribunal debe evaluar cuatro factores a la hora de ejercer su discreción en estos casos: (1) el impacto del tiempo transcurrido previo a la en-mienda; (2) la razón de la demora; (3) el perjuicio causado a la otra parte, y (4) la procedencia de la enmienda solicitada. S.L.G. Sierra v. Rodríguez, 163 D.P.R. 738, 748 (2005), citando a Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 796 (1975). En este caso enfatizamos que es necesario prestar especial atención al perjuicio causado a la otra parte. A estos efectos, expresamos que “[ciertamente, éste debe ser el factor determinante, puesto que carece de im-portancia el tiempo que haya pasado desde la presentación original de la demanda o la naturaleza de la enmienda, si ésta resulta inocua a la justicia o a la parte contraria”. S.L.G. Sierra v. Rodríguez, supra, pág. 750.
Es preciso, pues, que cuando se trate de una reconven-ción que debió formularse en una alegación respondiente la parte que la presente demuestre que su omisión se debió al descuido, la inadvertencia, a la negligencia excusable o que así lo requiere la justicia. Es esa parte, la que solicita el beneficio de la excepción, quien deberá demostrar por qué no la formuló mediante alegación respondiente, según lo requiere la regla general. Por supuesto, si la parte alega a satisfacción del tribunal que se trata de una alegación su-plementaria, porque su reconvención no estuvo madura hasta ese momento, no tendrá que demostrar que fue por descuido, inadvertencia o negligencia excusable, pues el momento cuando advendría madura su reclamación estaba fuera de su control. Al evaluar si se debe permitir la recon-vención omitida o la suplementaria el tribunal deberá con-siderar los cuatro factores enunciados en S.L.G. Sierra v. Rodríguez, supra.
*353III
La controversia en este caso versa, sin duda, sobre una reconvención compulsoria. Real Legacy alega que, según surge del informe del Inspector-Fire Marshal, los deman-dantes almacenaban combustibles peligrosos en sus cubí-culos, por lo que responden por los daños causados por el fuego. La opinión del Tribunal, sin embargo, no analiza si estamos ante una reconvención compulsoria omitida o una reconvención por alegación suplementaria. Entendemos que ello es vital para determinar si procedía o no permitir la reconvención.
Como indicamos, Real Legacy sostiene que no fue hasta el 2 de abril de 2008, cuando los demandantes indicaron que el Inspector-Fire Marshal testificaría sobre el informe, que surge la base factual para la reconvención. Es decir, Real Legacy pretende establecer que la exigibilidad de la causa de acción, que supuestamente posee contra los de-mandantes, surgió cuando éstos anunciaron que el Inspector-Fire Marshal testificaría sobre su informe oficial y que no rendiría otro informe. De ésta forma, la aseguradora busca establecer que su reclamación debe permitirse me-diante reconvención por alegación suplementaria. No le asiste la razón.
La exigibilidad de una reclamación, incluyendo una he-cha mediante reconvención, corresponde al momento en que surge una causa de acción. Es posible que una parte advenga en conocimiento de la existencia de una causa de acción como consecuencia del descubrimiento de prueba. Así, por ejemplo, sería posible que Real Legacy hubiese desconocido que pudiera tener una reclamación contra los demandantes hasta que algún perito rindiera su informe. Sin embargo, ello sería independiente de la forma como el perito de la parte contraria vaya a testificar y sólo depen-dería del momento cuando se obtuvo, o pudo razonable-*354mente obtenerse, la información que evidenciaba la existen-cia de una posible reclamación. El factor determinante es si Real Legacy sabía o debió saber de los elementos de su causa de acción contra los demandantes y no si el perito de los demandantes testificaría sobre su informe o si rendiría uno nuevo.
De un examen cuidadoso de los autos originales de este caso surge claramente que en ninguno de sus escritos se encuentra aseveración alguna de Real Legacy en la que tan siquiera insinúe que desconocía el contenido del in-forme del Inspector-Fire Marshall y que por eso no recon-vino antes. De hecho, nunca ha indicado el momento en el que tuvo conocimiento del contenido del informe, a pesar de que es muy probable que, al ser éste el informe oficial de las autoridades estatales, haya tenido acceso a él muchos años antes de presentar su reconvención.
En consecuencia, es forzoso concluir que no estamos ante una reconvención que maduró después de que se con-testó la demanda, como alega Real Legacy. Realmente se trata de una reconvención compulsoria que no se formuló a tiempo. Como indicamos, las Reglas de Procedimiento Civil permiten —en limitadas circunstancias— que se admita una reconvención omitida. Según el texto mismo de la Re-gla 11.6, supra, es necesario que se haya dejado de formu-lar la reconvención por descuido, inadvertencia o negligen-cia excusable. Aun cuando ello se demuestre, será necesario evaluar los cuatro factores enunciados en S.L.G. Sierra v. Rodríguez, supra, para determinar si procede per-mitir la presentación de la reconvención.
Como ya expresamos, en ningún momento Real Legacy ha alegado que desconociera el contenido del informe del Inspector-Fire Marshal o que por descuido, inadvertencia o negligencia excusable no haya podido presentar la recon-vención anteriormente. A nuestro entender, ello es sufi-ciente para denegar de plano la solicitud para presentarla, pues ésta es de naturaleza compulsoria y no se formuló con *355la alegación responsiva. Sin embargo, aun cuando no pro-cedería tan siquiera entrar a considerarlos, la aplicación de los cuatro factores enumerados en S.L.G. Sierra v. Rodríguez, supra, nos conduce al mismo resultado que impide permitir la reconvención. No obstante, la opinión del Tribunal no tan sólo los considera, sino que los aplica errónea-mente y permite una reconvención claramente tardía.
En cuanto al primer factor, el impacto del tiempo trans-currido antes de la enmienda, el Tribunal concluye que, aunque la enmienda se presentó a varios años de haber ocurrido los hechos, como no ha concluido el descubri-miento de prueba y no se ha celebrado la conferencia con antelación al juicio, se debe permitir la reconvención. No estamos de acuerdo.
A la hora de analizar el primer factor es preciso tener presente la magnitud de este pleito en relación con el tiempo que ha transcurrido desde que inició. Este análisis implica mucho más que determinar si se ha celebrado la conferencia con antelación al juicio, aunque ese dato siem-pre es relevante. Este pleito involucra a más de cien de-mandantes y múltiples demandados, incluyendo a Real Legacy, y actualmente lleva casi diez años litigándose, gran parte de ellos en la etapa de descubrimiento de prueba. Cuando se presentó la reconvención, habían pasado casi ocho años desde que Real Legacy contestó la demanda. En-tendemos que la cantidad de tiempo que ha transcurrido, independientemente de si se ha celebrado la conferencia con antelación al juicio, milita fuertemente en contra de permitir la reconvención. No podemos permitir que los ca-sos tengan vida eterna. (2)
*356En cuanto al segundo factor, la razón de la demora, ya señalamos que Real Legacy se ha limitado a aseverar que la “base factual” de la reconvención no surgió hasta el 2008, cuando se anunció la naturaleza del testimonio del Inspector-Fire Marshal. En cuanto a ello, nos reafirmamos en que la aseveración es inmeritoria, según expusiéramos.
El tercer factor, el perjuicio causado a la otra parte, es determinante, según indicamos en S.L.G. Sierra v. Rodríguez, supra. La opinión del Tribunal descansa fuertemente en esa decisión, por lo que resulta pertinente reseñar los hechos que dieron lugar a nuestra determinación en aquel momento y distinguirla del caso de autos. Este caso ver-saba sobre una acción de división de comunidad de bienes presentada por un matrimonio contra una persona que ha-bía sostenido una relación sentimental con uno de los cónyuges. Los demandantes solicitaron enmendar su de-manda para añadir una causa de acción por daños y per-juicios y otra por cobro de dinero, así como para elaborar sobre hechos ya alegados en la demanda original. Luego de analizar la naturaleza de las enmiendas y concluir que és-tas no entrañarían perjuicio a la parte contraria, las permitimos. A diferencia del caso ante nuestra considera-ción, S.L.G. Sierra v. Rodríguez, supra, no versaba sobre una reconvención compulsoria omitida ni se trataba de un caso de cientos de demandantes y múltiples demandados. Más bien, involucraba a tres personas y, cuando se solicitó la enmienda a las alegaciones, sólo había transcurrido un año y cuatro meses desde que se presentó la contestación a la demanda, no casi ocho años como ocurrió en el caso de autos.
En este caso, el Tribunal no sólo ignora las marcadas diferencias entre los hechos de ese caso y del que nos ocupa, sino que tampoco hace un análisis adecuado sobre el peijuicio posible que implica permitir la reconvención. Más bien, el Tribunal despacha livianamente el asunto y virtualmente releva de su responsabilidad a la parte que *357falló al no formular oportunamente su reconvención ni de-mostrar que su omisión es excusable. De esta manera se perjudica a la parte a quien las Reglas de Procedimiento Civil, de ser aplicadas correctamente, favorecen. Además, el proceder del Tribunal equivale a crear una presunción de que la enmienda procede, la cual deberá ser refutada por la parte que se opone. La acción no encuentra apoyo en nuestro ordenamiento procesal civil.
En el caso de autos, correspondía a Real Legacy demos-trar que no les causaría pexjuicio a los demandantes que se le permitiera enmendar su contestación a la demanda para incluir la reconvención compulsoria, mas no lo hizo. Contra-rio a una mayoría de este Tribunal, entendemos que se causa un perjuicio gravísimo a los demandantes y a los demás de-mandados si, a estas alturas de los procedimientos, se le permite a Real Legacy presentar la reconvención. Ello, pues autorizarla conllevaría esencialmente el inicio de un nuevo pleito con todo lo que eso implica como, por ejemplo, nuevas alegaciones y descubrimiento de prueba. En este caso se ha demorado prácticamente una década en realizar el descubri-miento de prueba relativo a la demanda. Es absurdo pensar que esta reconvención no retrasará la resolución del caso en perjuicio de los demandantes. (3)
IV
En resumen, entendemos que permitir la reconvención en este caso es contrario a derecho, pues no responde a la aplicación correcta de nuestras Reglas de Procedimiento Civil ni de su jurisprudencia interpretativa. Ello redunda en una grave injusticia para las decenas de personas que desde hace una década reclaman ser resarcidos por la pér-dida de la propiedad que guardaban en los almacenes de *358Mini-Warehouse. Además, la decisión del Tribunal re-frenda lo que, a nuestro juicio, constituye una táctica dila-toria de Real Legacy con el fin de retrasar indebidamente los procedimientos. Es evidente que Real Legacy tenía co-nocimiento del contenido del informe del Inspector-Fire Marshal desde mucho antes de presentar la reconvención. Es este documento, y no el anuncio de los demandantes de que el Inspector-Fire Marshal declararía sobre éste, lo que daría lugar a una posible reclamación de Real Legacy. Sin embargo, el Tribunal avala este argumento y, además, em-plea erróneamente la normativa aplicable en perjuicio de la economía procesal y de la justicia.
Premiar la desidia de la aseguradora, permitiendo una reconvención a estas alturas, perjudica gravemente la per-cepción de la ciudadanía sobre la eficiencia de los procedi-mientos judiciales. En efecto, lo que hace este Tribunal es recompensar a una parte que mediante tácticas procesales ha impedido que se haga justicia con la rapidez que el Pueblo de Puerto Rico espera de los que tenemos el privilegio de ser garantes de nuestro sistema judicial.
Por todo lo anterior, disentimos.

(1) A pesar de que el informe no esta fechado, éste indica que se requirió su presencia “en el lugar del incendio el 7 de julio del año en curso”.


(2) Real Legacy alega que el Tribunal de Primera Instancia permitió a los de-mandantes presentar una Cuarta Demanda Enmendada para traer a un nuevo co-demandado y que, como “lo que es igual no es ventaja”, se les debe permitir su reconvención. Alegato de réplica, pág. 5. Real Legacy, o cualquier parte que se opu-siera a la enmienda, debió alegarlo oportunamente. Además, en vista del cuadro fáctico específico de este caso, resulta improcedente que intente escudarse en que se le permitió a los demandados una enmienda para zafarse de justificar su incumpli-miento con las reglas procesales aplicables.


(3) En lo que respecta a la procedencia de la enmienda solicitada, es evidente que no procede a la luz de lo resuelto den S.L.G. Sierra v. Rodríguez, 163 D.P.R. 738 (2005).